Case 2:08-cr-20669-RHC-MKM ECF No. 292 filed 07/23/20              PageID.2165     Page 1 of 3



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

        Plaintiff,

 v.                                                       Case No. 08-20669

 REGINALD STATOM,

      Defendant.
 _________________________________/

            OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
                            RECONSIDERATION

        On May 21, 2020, the court denied Defendant Reginald Statom’s “Emergency

 Motion to Reduce Sentence [U]nder [18 U.S.C. §] 3582(c)(1)(A) Compassionate

 Release.” (ECF No. 290.) In that order, the court explained that Defendant had not

 exhausted his administrative remedies and his circumstances were not “extraordinary

 and compelling.” (Id., PageID.2154-56.) The court further explained that Defendant’s

 continued detention does not present a risk of harm “so grave that it violates

 contemporary standards of decency.” Villegas v. Metro. Gov’t of Nashville, 709 F.3d

 563, 568 (6th Cir. 2013). (ECF No. 290, PageID.2156-58.) Defendant now requests that

 the court reconsider its order denying his motion to reduce sentence. (ECF No. 291.)

        To prevail on a motion for reconsideration, a party “must not only demonstrate a

 palpable defect by which the Court and the parties and other persons entitled to be

 heard on the motion have been misled but also show that correcting the defect will

 result in a different disposition of the case.” E.D. Mich. LR 7.1(h)(3); see also Indah v.

 U.S. Sec. & Exch. Comm’n, 661 F.3d 914, 924 (6th Cir. 2011). “A ‘palpable defect’ is a
Case 2:08-cr-20669-RHC-MKM ECF No. 292 filed 07/23/20             PageID.2166     Page 2 of 3



 defect which is obvious, clear, unmistakable, manifest, or plain.” Hawkins v. Genesys

 Health Sys., 704 F. Supp. 2d 688, 709 (E.D. Mich. 2010) (Borman, J.). The court will

 deny Defendant’s motion for reconsideration because he has not pointed to any

 palpable defect in the court’s order denying a reduction in sentence. E.D. Mich. LR

 7.1(h)(3).

        As the court explained in its order, Defendant can file a motion for

 compassionate release under the First Step Act of 2018 only “after [he] has fully

 exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on

 [his] behalf or the lapse of 30 days from the receipt of such a request by the warden of

 [Defendant’s] facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). The court

 determined Defendant has done neither; therefore, Defendant’s claim is not ripe. (ECF

 No. 290, PageID.2153-54.) The court further explained that even if the exhaustion

 requirement were waived, Defendant’s circumstances are not sufficiently “extraordinary

 and compelling” to justify compassionate release. (ECF No. 290, PageID.2154.) In his

 motion for reconsideration, Defendant states FCI Terre Haute has five active COVID-19

 cases and one confirmed death within its inmate population. (ECF No. 291,

 PageID.2160.) The court acknowledged Defendant’s pre-existing conditions and

 determined that the BOP’s precautionary measures make the benefits of releasing

 Defendant into society speculative. (ECF No. 290, PageID.2158.) In his motion for

 reconsideration, Defendant fails to show that the court was “misled” or that the result

 would have been different if any “defect” existed. E.D. Mich. LR 7.1(h)(3). The court is

 not persuaded by Defendant’s motion that alteration to its original order is necessary.

 Accordingly,



                                                 2
Case 2:08-cr-20669-RHC-MKM ECF No. 292 filed 07/23/20                           PageID.2167        Page 3 of 3



         IT IS ORDERED that Defendant’s “Motion for Reconsideration” (ECF No. 291) is

 DENIED.

                                                    s/Robert H. Cleland
                                                    ROBERT H. CLELAND
                                                    UNITED STATES DISTRICT JUDGE
 Dated: July 23, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, July 23, 2020, by electronic and/or ordinary mail.

                                                    s/Lisa Wagner
                                                    Case Manager and Deputy Clerk
                                                    (810) 292-6522
 S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\08-20669.STATOM.MotionforReconsideration.LEM.RMK.docx




                                                            3
